Citation Nr: 1015688	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge (VLJ) of the Board - commonly 
referred to as a Travel Board hearing.  During that hearing, 
he submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

The Veteran asserts he currently has bronchitis related to 
respiratory symptoms that he experienced in service and has 
continued to experience since service.

The Veteran's service treatment records (STRs) show he was 
treated for respiratory symptoms while in service.  For 
example, in December 1968, he was treated for complaints of 
cough and cold; in February 1969, he was treated for a 
hacking cough and fever and diagnosed with bronchitis; and in 
March 1969, he was treated for wheezing and having difficulty 
and diagnosed with probable bronchial asthma.  So the Board 
finds the record establishes the in-service incurrence of 
respiratory problems, to include bronchitis.  

The Board also sees the Veteran has submitted private 
treatment records from Dr. R.W. indicating he treated the 
Veteran for bronchitis in 1983, 1999, 2005, and 2008 and for 
other respiratory problems in 1986, 1992, and 1998.  
Consequently, there is medical evidence suggesting the 
Veteran has a respiratory disorder(s), to include bronchitis, 
and showing continued treatment for respiratory symptoms 
since service.  

However, in its May 2006 rating decision, the RO denied this 
claim, finding the Veteran's bronchitis pre-existed his 
military service -even though his August 1968 military 
entrance examination is silent for any respiratory condition, 
to include bronchitis.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

In coming to the conclusion that the Veteran's bronchitis 
preexisted his military service, the RO points to the fact 
that the Veteran's STRs show he was discharged due to a 
Medical Board's finding that he entered service with atopic 
asthma, allergic rhinitis, and sinusitis.  The RO also points 
to the May 2006 VA Compensation and Pension Examination (C&P 
Exam) report providing a diagnosis of allergic rhinitis with 
self-limited episodes of acute bronchitis with reactive 
airway symptoms which resolve completely between episodes, 
expressly ruling out any chronic respiratory condition, and 
finding the Veteran had this condition since childhood.  

The Veteran received another VA C&P Exam in October 2009.  
The report indicates the Veteran's bronchitis is as least as 
likely as not related to his in-service respiratory symptoms.  
However, the opinion also provides the Veteran has acute 
bronchitis episodes (which are intermittent) with rhonchi and 
wheezing, as opposed to chronic bronchitis.  The report 
further provides this condition is most likely related to an 
underlying childhood asthma/atopy, which was the same as the 
symptoms treated in service.  Therefore, the examiner 
concludes the Veteran's condition did not originate in 
service and there was no evidence of permanent aggravation.  
Based on this report, the RO issued a Supplemental Statement 
of the Case (SSOC) in October 2009 continuing to deny the 
Veteran's claim on the basis of there being no current 
diagnosis of chronic bronchitis.

In coming to the conclusion that the Veteran entered service 
with a pre-existing respiratory disorder, the RO essentially 
has relied on (1) the Veteran's statement that he entered 
service with asthma; (2) the May 1969 Medical Board Report 
indicating he entered service with hay fever, allergic 
rhinitis and sinusitis, and atopic asthma; and (3) the VA 
examiners' opinions providing the Veteran had a pre-existing 
respiratory disorder.  However, the Medical Board Report and 
the VA examiners' reports base their finding primarily on the 
Veteran's statement he entered service with a pre-existing 
condition, as opposed to any competent medical evidence pre-
dating the Veteran's military service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that lay statements by a Veteran concerning 
a pre-existing condition, alone, are insufficient to rebut 
the presumption of soundness.  See, e.g., Gahman v. West, 13 
Vet. App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Hence, the Veteran's 
statements would not be considered competent medical evidence 
sufficient to warrant the conclusion that he entered service 
with a pre-existing condition.  Consequently, the Board 
preliminarily finds the record does not establish that any 
current respiratory disorder clearly and unmistakably 
preexisted his military service.

Even though the Veteran has been provided two VA C&P Exams 
with respect to his claimed disorder, in light of the above, 
and the somewhat inconsistent opinions provided by the most 
recent examiner, the Board finds that the Veteran must be 
afforded another VA examination to determine whether he has a 
current respiratory disorder that is related to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to be performed 
by a new examiner to assess the nature and 
etiology of any respiratory disorder(s).  
All indicated tests, if any, should be 
conducted.  The claims file must be made 
available to and be reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed.  

Should the examiner diagnose a respiratory 
disorder(s), the examiner should provide 
an opinion as to whether any diagnosed 
respiratory disorder is at least as likely 
as not (50 percent probability or greater) 
related to the Veteran's period of active 
service -particularly to the respiratory 
symptoms documented in his STRs.  The 
examiner should also acknowledge and 
discuss any lay evidence of a continuity 
of symptomatology.  

2.  Then, readjudicate the Veteran's claim 
for service connection.  If the 
disposition remains unfavorable as to his 
claim, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

